Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Garrett Balich on 09/08/2021.

The application has been amended as follows: 
TITLE:
	The title is amended as follows:
METHOD OF PROVIDING TURBINE ENGINES WITH DIFFERENT THRUST RATINGS

CLAIMS:
	Claims 4, 5, 7 and 18 are cancelled.


(Currently Amended) A method, comprising: 
manufacturing a first turbine engine configured with a first thrust rating, the first turbine engine comprising a first engine rotating assembly, a first engine fan rotor, a first engine turbine rotor and a first engine case structure housing at least the first engine rotating assembly, the first engine fan rotor connected to the first engine turbine rotor such that the first engine fan rotor and the first engine turbine rotor rotate at a common speed; and 
manufacturing a second turbine engine configured with a second thrust rating that is different than the first thrust rating, the second turbine engine comprising a second engine rotating assembly, a second engine fan rotor, a second engine turbine rotor, a second engine gear train and a second engine case structure housing at least the second engine rotating assembly, the second engine fan rotor connected to the second engine turbine rotor through the second engine gear train, 
wherein the first engine case structure and the second engine case structure have 
wherein the first turbine engine and the second turbine engine are manufactured by a common entity;
wherein the first engine rotating assembly comprises a first engine compressor rotor and a first engine turbine rotor; and 
wherein the second engine rotating assembly comprises a second engine compressor rotor and a second engine turbine rotor.

3. (Currently Amended) The method of claim 1, wherein the first engine case structure and the second engine case structure have [[the]] identical geometries.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the art of record teaches manufacturing different types of turbine engines including direct drive type (similar to the structure of claimed first turbine engine) and gear train type (similar to the structure of second turbine engine) having different thrust ratings.  However, the prior art fails to teach or fairly suggest the steps of manufacturing the well-known and different drive type turbine engines with first case structure and the second case structure having identical 
Blatchford et al. (US 9,242,316) teaches that a double flow steam turbine (1) is converted into a single flow steam turbine (20) wherein the inner casing (11a) is replaced with a new inner casing (31a) while the outer casing (21) remains the same (col. 2, lines 7-41, Figs. 1 and 2).  However, there is no motivation to combine Blatchford et al. with any other prior art teaching to arrive at Applicant’s claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412.  The examiner can normally be reached on M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/08/2021